Pee C ubi am.
The judgment of the Common Pleas must be set aside and a correct judgment entered, reversing the judgment of the Court for the Trial of Small Causes, and eliminating “costs of docketing,” and costs upon appeal where the appellant, the defendant below, was partly successful.
These are admitted errors.
It is also said that there is error in the judgment' rendered by the Court of Common Pleas upon the merits. There is nothing before us to show this. All intendments are in favor of the record. Demster v. Freeh, 22 Vroom 501.
The opinion in that case is in all respects applicable to the present one and controls it.
The judgment of the Pleas will be reversed and judgment for the plaintiff below given for $169.10, unless the prosecutor, by motion made within twenty days, shall obtain a rule upon the court below that shall complete the record in this court.